Exhibit 10.88




FORM OF STOCK OPTION AGREEMENT
FOR SENIOR VICE PRESIDENTS AND ABOVE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
 
 

--------------------------------------------------------------------------------

STOCK OPTION GRANT NOTICE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), pursuant
to its 2004 Equity Incentive Plan (as amended and restated, the “Plan”), hereby
grants to the holder listed below (“Participant”) an option to purchase the
number of Shares (as defined in the Plan) set forth below (the “Option”). The
Option is subject to all of the terms and conditions set forth herein, in the
Terms and Conditions to the Option (the “Terms and Conditions”), in any terms
and conditions for Participant’s country set forth in the appendix thereto, as
applicable (the “Appendix”) and in the Plan, each of which are incorporated
herein by reference.
 
 
 
 
Participant:
 
 
 
 
Grant Date:
 
 
 
 
Exercise Price per
Share:
 
$
 
 
Total Exercise Price:
 
$
 
 
Total Number of
Shares
Subject to the Option:
 
shares
 
 
Expiration Date:
 
 
 
 
Type of Option:
 
  Incentive Stock Option       Non-Qualified Stock Option
 
 
Vesting Schedule:
 
[To be specified in individual agreements]

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, Participant agrees to be bound by the terms and
conditions of the Plan, the Terms and Conditions, the Appendix and this Stock
Option Grant Notice. Participant has reviewed the Plan, the Terms and
Conditions, the Appendix and this Stock Option Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Stock Option Grant Notice and fully understands all provisions of the Plan, the
Terms and Conditions, the Appendix and this Stock Option Grant Notice.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator (as defined in the Plan) upon
any questions arising under the Plan, the Terms and Conditions, the Appendix or
this Stock Option Grant Notice.
 





--------------------------------------------------------------------------------

Exhibit 10.88




 
 
 
 
 
 
 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
By:
 
 
 
By:
 
 
Print Name:
 
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
Address:
 
 
 
Address:
 
 

 





--------------------------------------------------------------------------------

Exhibit 10.88






TERMS AND CONDITIONS
STOCK OPTION AWARD
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN
These Terms and Conditions (these “Terms and Conditions”), collectively with the
Stock Option Grant Notice (the “Grant Notice”) and any country-specific terms
and conditions contained in the Appendix hereto, as applicable (the “Appendix”),
comprise your agreement (the “Agreement”) with Advanced Micro Devices, Inc., a
Delaware corporation (the “Company”), regarding the grant of stock options (the
“Options”) to purchase the number of shares of the Company’s common stock (the
“Shares”), as set forth in the Grant Notice, at the exercise price per share set
forth in the Grant Notice (the “Exercise Price”), awarded under the Advanced
Micro Devices, Inc. 2004 Equity Incentive Plan (as amended and restated, the
“Plan”). Capitalized terms not specifically defined herein have the same
meanings assigned to them in the Plan.
1.     Vesting of Options. The Options will vest on the date(s) shown on the
Grant Notice provided that you continue to be an active Service Provider through
each vesting date.
2.     Exercise of Options.
(a) Right to Exercise. The Options are exercisable during their term in
accordance with the vesting schedule set out in the Grant Notice and the
applicable provisions of the Plan and the Agreement. The Options may only be
exercised for whole Shares.
(b) Method of Exercise. Unless otherwise determined by the Administrator, the
Options are exercisable during your lifetime only by you, and after your death
only by your legal representative. The Options may only be exercised by the
delivery to the Company of a properly completed written notice of exercise (the
“Notice of Exercise”), in the form specified by the Administrator or its
designee, which may be electronic or written. The Notice of Exercise must
specify the number of Shares to be purchased and the Exercise Price for such
Shares, together with payment in full of such aggregate Exercise Price and all
applicable Tax-Related Items (as defined in Section 7). In the event the Options
or a portion thereof are exercised by any person or persons other than you, the
Options may only be exercised by the delivery to the Company of appropriate
proof of the right of such person or persons to exercise the Options. Payment
must be made in a manner permitted in Section 3 below or as authorized by the
Administrator pursuant to the Plan and/or as specified in the Appendix. The
Options may not be exercised unless you agree to be bound by such documents as
the Administrator may reasonably require, including all Award Documentation. The
Notice of Exercise must be received by the Company prior to the termination or
expiration of the Option.
(c) Exercise Price. The Exercise Price shall be as set forth in the Grant
Notice, without commission or other charge; provided, however, that the price
per Share subject to the Options shall not be less than 100% of the Fair Market
Value of a Share on the Grant Date. Notwithstanding the foregoing, if these
Options are designated as Incentive Stock Options and you own (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per Share subject to
the Options shall not be less than 110% of the Fair Market Value of a Share on
the Grant Date.
 
The Administrator may deny any exercise otherwise permitted hereunder if the
Administrator determines, in its discretion, that such exercise could result in
a violation of U.S. federal, state or foreign securities laws.
3.     Method of Payment. Payment of the aggregate Exercise Price must be by any
of the following, or a combination thereof, unless provided otherwise in the
Appendix:
(a)        cash; certified cashier’s check; or wire transfer;





--------------------------------------------------------------------------------

Exhibit 10.88




(b)    as permitted by Applicable Laws, through a sale and remittance procedure
pursuant to which you (or any other person or persons exercising the Option)
provided irrevocable instructions (A) to a Company-designated brokerage firm to
effect the immediate sale of the purchased Shares and remit to the Company, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the Exercise Price payable for the purchased Shares plus all applicable
Tax-Related Items (as defined in Section 7 below) and (B) to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale;
(c)        surrender of Shares held by you that have an aggregate Fair Market
Value on the date of surrender equal to the aggregate Exercise Price;
(d)    any other method authorized by the Administrator.
4.     Nontransferability of Options. The Options may not be pledged, assigned,
sold or otherwise transferred other than by will or by the laws of descent and
distribution, unless and until the Shares underlying the Options have been
issued, and all restrictions applicable to such Shares have lapsed. Neither the
Options nor any interest or right therein shall be liable for the debts,
contracts or engagements of you or your successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence. The
terms of the Plan and the Agreement will be binding upon your executors,
administrators, heirs, successors and assigns.
5.     Term of Option. The Options may be exercised only within the term set out
in the Grant Notice, which shall in no event be more than seven years from the
Grant Date, and may be exercised during such term only in accordance with the
Plan and the terms of the Agreement. If these Options are designated as
Incentive Stock Options and you owned (within the meaning of Section 424(d) of
the Code), at the time the Options were granted, more than 10% of the total
combined voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the term shall be in no event
more than five years from the Grant Date.
6.     Termination as a Service Provider.
(a)        Termination Generally. If your status as an active Service Provider
terminates for any reason, other than death or Disability or for Misconduct,
vested Options may be exercised at any time before the earlier of the expiration
date set forth in the Grant Notice or (i) the date that is twelve (12) months
after your date of termination if you have been serving as a vice president or
Officer for at least ninety (90) days or (ii) the date that is three (3) months
after your date of termination if you have not been serving as a vice president
or Officer for at least ninety (90) days.
(b)    Extended Post-Termination Exercise Period. Notwithstanding the provisions
of Section 6(a) and provided you do not terminate your status as an active
Service Provider to work for a Competitive Organization or Business (as defined
in Section 30):
(i)        if you have not been a vice president or Officer for at least ninety
(90) days (or not at all) and are age fifty (50) or older when your status as an
active Service Provider terminates for any reason, other than death, Disability
or Misconduct, and you have at least fifteen (15) years of service but less than
twenty (20) years of service, you will have fifteen (15) months to exercise
vested Options after termination as a Service Provider;
(ii)    if you have not been a vice president or Officer for at least ninety
(90) days (or not at all) and are age fifty (50) or older when your status as an
active Service Provider terminates for any reason, other than death, Disability
or Misconduct, and you have twenty (20) years or more of service, you will have
twenty-seven (27) months to exercise vested Options after termination as a
Service Provider;





--------------------------------------------------------------------------------

Exhibit 10.88




(iii)    if you have been a vice president or Officer for at least ninety (90)
days and are age fifty (50) or older when your status as an active Service
Provider terminates for any reason, other than death, Disability or Misconduct,
and you have at least fifteen (15) years of service but less than twenty (20)
years of service, you will have twenty-four (24) months to exercise vested
Options after termination as a Service Provider; and
(iv)    if you are have been a vice president or Officer for at least ninety
(90) days and are age fifty (50) or more when your status as an active Service
Provider terminates for any reason, other than death, Disability or Misconduct,
and you have twenty (20) years or more of service, you will have thirty-six (36)
months to exercise vested Options after termination as a Service Provider;
provided, however, that in no case will any post-termination exercise period
extend beyond the expiration date set forth in the Grant Notice.
(c)        Termination Due to Death or Disability. If your status as an active
Service Provider terminates due to your death or Disability (as defined in the
Plan) and you were a Service Provider for at least fifteen (15) years, your
Options will vest as follows:
(ii)    if you are on an unapproved leave of absence, any Options that would
have vested in the calendar year in which your leave began are immediately
vested; or
(ii)    if you are not on an unapproved leave of absence (i.e., you are on an
approved leave of absence or you are serving as an active Service Provider), any
Options that would have vested in the calendar year of your death or Disability
are immediately vested. You (or your heirs, as applicable) will generally have
twelve (12) months from the date your status as a Service Provider is terminated
due to death or Disability to exercise any vested Options. However, if you are
aged fifty (50) or more and have at least fifteen (15) years of service but less
than twenty (20) years of service when your status as a Service Provider is
terminated due to death or Disability, you (or your heirs) will have twenty-four
(24) months from the date your status as a Service Provider is terminated to
exercise any vested Options (provided that you do not go to work for a
competitor of the Company, in which case you (or your heirs) will have twelve
(12) months from the date your status as a Service Provider is terminated to
exercise any vested Options). If you are aged fifty (50) or more and have at
least twenty (20) years of service when your status as a Service Provider is
terminated due to death or Disability, you (or your heirs) will have thirty-six
(36) months from the date your status as a Service Provider is terminated to
exercise any vested Options (provided that you do not go to work for a
competitor of the Company, in which case you (or your heirs) will have twelve
(12) months from the date your status as a Service Provider is terminated to
exercise any vested Options). In no case will the post-termination exercise
periods extend beyond the term limit for the Options as set out in the Grant
Notice.
(d)     Nondiscriminatory Intent. If the Company determines that the
post-termination exercise period extensions described in Sections 6(b) or
Section 6(c) could be deemed unlawful as discriminatory, then the Company will
not apply the extensions and the Options will be treated as they would under the
remaining provisions of this Section 6.
(e)     Termination due to Misconduct. If your status as an active Service
Provider is terminated due to Misconduct (as defined in the Plan), the Company
reserves the right to cancel all of your Options, whether vested or unvested.
7.     Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the issuance of Shares upon exercise
of the Options, the subsequent sale of Shares acquired pursuant to such exercise
and the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Options to
reduce or eliminate your liability for





--------------------------------------------------------------------------------

Exhibit 10.88




Tax-Related Items or achieve any particular tax result. Further, if you are
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items (including hypothetical withholding
tax amounts if you are covered under a Company tax equalization policy). In this
regard, you authorize the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:


(a)withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;


(b)withholding from the proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale (specifically including where you
exercise this Option in accordance with Section 3(b) above) or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization) without your further consent or direction;


(c)withholding in Shares to be issued upon exercise of the Options; or


(d)payment in cash, certified or cashier’s check, or wire transfer of the
Tax-Related Items at the time of exercise.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates,
including maximum applicable rates, in which case you may receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the exercise, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of your participation in the Plan.
If you are covered by a Company tax equalization policy, you agree to pay to the
Company any additional hypothetical tax obligation calculated and paid under the
terms and conditions of such tax equalization policy. Finally, you must pay to
the Company or the Employer any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to honor the exercise or deliver the Shares or
the proceeds of the sale of Shares, if you fail to comply with your obligations
in connection with the Tax-Related Items.
8.     Other Terms and Conditions.
(a)     The Plan. The Agreement is further subject to the terms and provisions
of the Plan. Only certain provisions of the Plan are described in the Agreement.
As a condition to your receipt and exercise of the Options, you acknowledge and
agree to the terms and conditions of the Agreement and the terms and provisions
of the Plan.


(b)     Stockholder Rights. Until the Shares are issued upon exercise, you have
no right to vote or receive dividends or any other rights as a stockholder with
respect to the Options.
(c)     Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to terminate your employment at any time.





--------------------------------------------------------------------------------

Exhibit 10.88




(d)     Change of Control. If your employment is terminated by the Company or
the Employer for any reason other than for Misconduct or, if applicable, by you
as a result of a Constructive Termination, within one year after a Change of
Control, then the Options will become fully vested upon the date of termination.
(e)     Declination of Options. If you wish to decline your Options, you must
complete and file the Declination of Grant form with Corporate Compensation and
Benefits by the deadline for such declination. Your declination is
non-revocable, and you will not receive any other benefits or compensation as
replacement for the declined Options.
(f)     Recovery in the Event of a Financial Restatement. In the event the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirement under
applicable securities laws, the Administrator will review all equity-based
compensation (including the Options) awarded to employees at the Senior Vice
President level and above. If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by governing law and as appropriate
under the circumstances, recover for the benefit of the Company all or a portion
of the equity-based compensation awarded to you, including (without limitation)
by cancelation, forfeiture, repayment and disgorgement of profits realized from
the sale of securities of the Company; provided, however, the Administrator will
not have the authority to recover any equity-based compensation awarded more
than 18 months prior to the date of the first public issuance or filing with the
U.S. Securities and Exchange Commission (the “SEC”) (whichever first occurs) of
the financial document embodying such financial reporting requirement. In
determining whether to seek recovery, the Administrator may take into account
any considerations it deems appropriate, including Applicable Laws and whether
the assertion of a recovery claim may prejudice the interests of the Company in
any related proceeding or investigation.
(g) Incentive Stock Options. If you are a U.S. taxpayer and your Options are
designated as Incentive Stock Options, you hereby acknowledge that, to the
extent that the aggregate Fair Market Value (determined as of the time the
Options are granted) of all Shares with respect to which Incentive Stock
Options, including the Options (if applicable), are exercisable for the first
time by you in any calendar year exceeds $100,000, the Options and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code. You further
acknowledge that the rule set forth in the preceding sentence shall be applied
by taking the Options and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. You acknowledge that an Incentive Stock
Option exercised more than three months after your termination of employment,
other than by reason of death or Disability, will be taxed as a Non-Qualified
Stock Option.
 
9.     Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)     the grant of the Options is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options, even if Options have been granted in the past;
(c)     all decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company;
(d)     your participation in the Plan will not create a right to further
employment with the Company or the Employer and will not interfere with the
ability of the Company or the Employer to terminate your employment relationship
at any time;
(e)     you are voluntarily participating in the Plan;





--------------------------------------------------------------------------------

Exhibit 10.88




(f)     the Options and the Shares subject to the Options, and the value of
income of such Options and Shares, are not intended to replace any pension
rights or compensation;
(g)     the Options and the Shares subject to the Options, and the value of
income of such Options and Shares, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(h)     the Option grant and your participation in the Plan will not be
interpreted to form an employment contract or other service relationship with
the Company, the Employer or any of their respective Parents, Subsidiaries or
Affiliates;
(i)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(j)     if the underlying Shares do not increase in value, the Options will have
no value;
(k)     if you exercise the Options and obtain Shares, the value of the Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;
(l)     no claim or entitlement to compensation or damages will arise from
forfeiture of the Options resulting from termination of your status as a Service
Provider (for any reason whatsoever and whether or not in breach of Applicable
Laws), and in consideration of the grant of the Options to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company, the Employer, any Parent or any of their respective
Parents, Subsidiaries or Affiliates, waive your ability, if any, to bring such
claim against the Company, the Employer or any of their respective Parents,
Subsidiaries or Affiliates, and release the Company, the Employer and any of
their respective Parents, Subsidiaries or Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you will be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary, or reasonably requested by the Company, to request
dismissal or withdrawal of such claims;
(m)     in the event of termination of your status as a Service Provider (for
any reason whatsoever and whether or not in breach of Applicable Laws), your
right to vest in the Options under the Plan, if any, will terminate effective as
of the date that you are no longer actively employed or providing services and
will not be extended by any notice period mandated under applicable local laws
(e.g., active employment or service would not include a period of “garden leave”
or similar period pursuant to Applicable Laws); the Administrator will have the
exclusive discretion to determine when you are no longer actively employed or
providing services for purposes of your Options (including whether you may still
be considered to be providing services while on a leave of absence);
(n)     the Options and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger of the Company
with or into another company or the sale of substantially all of the assets of
the Company; and
(o)     the following provisions apply only if you are providing services
outside the United States:
(i) the Options and the Shares subject to the Options, and the value and income
of same, are not part of normal or expected compensation or salary for any
purpose; and
(ii) none of the Company, the Employer, or any of their respective Parents,
Subsidiaries or Affiliates will be liable for any foreign exchange rate
fluctuation between any local currency and the United States Dollar that may
affect the value of the Options, any amounts due to you pursuant to the exercise
of the Options or the subsequent sale of any Shares acquired upon exercise.
10.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan, or your acquisition or sale of the





--------------------------------------------------------------------------------

Exhibit 10.88




underlying Shares. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
11.     Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Agreement and any other Award Documentation by and among, as
applicable, the Employer, the Company, and their respective Parents,
Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data may be transferred to a Company-designated Plan broker,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, its Plan broker and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Options or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
12.     Compliance with Laws and Regulations; Claw-Back Policy. The issuance and
transfer of the Shares will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer; and, you understand that the
Company shall not be required to issue or deliver any Shares purchased upon the
exercise of the Options or portion thereof prior to fulfillment of the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which the Company’s common stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under rulings or regulations of the SEC or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any state or federal governmental agency which the Administrator shall, in
its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the exercise of the Option as
the Administrator may from time to time establish for reasons of administrative
convenience. The Shares deliverable upon the exercise of the Options shall be
fully paid and nonassessable. You understand that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek





--------------------------------------------------------------------------------

Exhibit 10.88




approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, you agree that the Company has unilateral authority to
amend the Plan and the Agreement without your consent to the extent necessary or
advisable to comply with Applicable Laws. Further, and notwithstanding the
foregoing, the Options (including any proceeds, gains or other economic benefit
actually or constructively received by you under the Options or upon the receipt
or resale of any Shares issued upon exercise of the Options) shall be subject to
the provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw-back policy.
13.     Successors and Assigns. The Company may assign any of its rights under
the Agreement. The Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer contained herein, the Agreement will be binding upon you and your
heirs, executors, administrators, legal representatives, successors and assigns.
14.     Administrator Authority. The Administrator has the power to interpret
the Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Options have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon you, the Company and
all other interested persons. The Administrator will not be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Agreement.
15.     Governing Law; Jurisdiction; Severability. The Agreement is to be
governed by and construed in accordance with the internal laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within California, excluding that body
of laws pertaining to conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by any grant of Options or the Agreement, the Company and you hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation will be conducted only in the courts of Santa
Clara County, California, or the federal courts for the United States for the
Northern District of California, where this grant is made and/or to be
performed. If any provision of the Agreement is determined by a court of law to
be illegal or unenforceable, in whole or in part, that provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
16.     Further Instruments. The parties agree to execute further instruments
and to take further actions as may be reasonably necessary to carry out the
purposes and intent of the Agreement.
17.     Language. If you have received the Agreement or any other Award
Documentation translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.
18.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


19.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Options and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with Applicable Laws or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------

Exhibit 10.88




20.     Headings. The captions and headings of the Agreement are included for
ease of reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.
21.     Appendix. Notwithstanding any provisions in the Award Documentation, the
Options grant will be subject to any special terms and conditions for your
country set forth in an Appendix to these Terms and Conditions. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Company reserves the right to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the forgoing. The Appendix constitutes part of the
Agreement.
22.     Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
23.     Entire Agreement. The Plan, these Terms and Conditions, the Appendix and
the Grant Notice constitute the entire agreement and understanding of the
parties with respect to the subject matter of the Agreement, and supersede all
prior understandings and agreements, whether oral or written, between the
parties with respect to the specific subject matter hereof.
24.     Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you are advised
to speak to your personal advisor on this matter.
25.     Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last address reflected on the Company’s
records. By a notice given pursuant to this Section 25, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to you shall, if you are then deceased,
be given to the person entitled to exercise the Option by written notice under
this Section 25. Any notice shall be deemed duly given when sent via email or
when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service or similar local service in jurisdictions
outside of the United States.


26.     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the Option and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Laws, the Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
27.     Section 409A. The Options are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the Options (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take





--------------------------------------------------------------------------------

Exhibit 10.88




any other actions, as the Administrator determines are necessary or appropriate
either for the Options to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.
28.     Limitation on Your Rights. Participation in the Plan confers no rights
or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the Options, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.
29.     Notification of Disposition. If these Options are designated as
Incentive Stock Options, you shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under the Agreement if such
disposition or transfer is made (a) within two years from the Grant Date with
respect to such Shares or (b) within one year after the transfer of such Shares
to you. Such notice shall specify the date of such disposition or other transfer
and the amount realized, in cash, other property, assumption of indebtedness or
other consideration, by you in such disposition or other transfer.
30.     Termination, Rescission and Recapture. The Options are intended to align
your long-term interests with the long-term interests of the Company. If you
engage in certain activities discussed below, either during employment with the
Company or after such employment terminates for any reason, the Company may
terminate any outstanding, unexercised, unexpired or unpaid Options
(“Termination”), rescind any exercise, payment or delivery pursuant to the
Options (“Rescission”) or recapture any cash or any Shares or proceeds from your
sale of Shares acquired pursuant to the Options (“Recapture”), as more fully
described below and to the extent permitted by Applicable Laws. For purposes of
this Section 30, Competitive Organization or Business is defined as those
corporations, institutions, individuals, or other entities identified by the
Company as competitive or working to become competitive in the Company’s most
recently filed annual report on Form 10-K.
(a)         You are acting contrary to the long-term interests of the Company if
you fail to comply with any agreement or undertaking regarding inventions,
intellectual property rights, and/or proprietary or confidential information or
material that you signed or otherwise agreed to in favor of the Company.
(b)     You are acting contrary to the long-term interests of the Company if,
during the restricted period set forth below, you engage in any of following
activities in, or directed into, any State, possession or territory of the
United States of America or any country in which the Company operates, sells
products or does business:
(i)     while employed by the Company, you render services to or otherwise
directly or indirectly engage in or assist, any Competitive Organization or
Business;
(ii)     while employed by the Company or at any time thereafter, without the
prior written consent of the Compensation Committee of the Board, you (A) use
any confidential information or trade secrets of the Company to render services
to or otherwise engage in or assist any Competitive Organization or Business or
(B) solicit away or attempt to solicit away any customer or supplier of the
Company if in doing so, you use or disclose any of the Company’s confidential
information or trade secrets;
  
(iii)     while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that is a
Competitive Organization or Business (as conducted now or during the term of
this Agreement);  


(iv)     while employed by the Company or during the period of twelve (12)
months thereafter, without the prior written consent of the Board, you solicit
away or influence or attempt to influence or solicit away any client, customer
or other person either directly or indirectly to direct his/her or its purchase
of the Company’s products and/or services to any Competitive Organization or
Business; or







--------------------------------------------------------------------------------

Exhibit 10.88




(v)     while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit or
influence or attempt to influence or solicit any person employed by the Company
or any consultant then retained by the Company to terminate or otherwise cease
his/her employment or consulting relationship with the Company or become an
employee of or perform services for any outside organization or business that is
or is working to become competitive with the Company.
The activities described in this Section 30(b) are collectively referred to as
“Activities Against the Company’s Interest.”
(c)     If the Company determines, in its sole and absolute discretion, that:
(i) you have violated any of the requirements set forth in Section 30(a) above
or (ii) you have engaged in any Activities Against the Company’s Interest (the
date on which such violation or activity first occurred being referred to as the
“Trigger Date”), then the Company will, in its sole and absolute discretion,
impose a Termination, Rescission and/or Recapture of any or all of the Options,
the Shares issued to you upon the exercise of the Options or the proceeds you
received therefrom, provided, that such Termination, Rescission and/or Recapture
shall not apply to the Options, the Shares issued to you upon exercise of
Options, to the extent that such Options was exercised earlier than one (1) year
prior to the Trigger Date. Within ten days after receiving notice from the
Company that Rescission or Recapture is being imposed on any Option, you shall
deliver to the Company the Shares acquired pursuant to the Option, or, if you
have sold such Common Stock, the gain realized, or payment received as a result
of the rescinded exercise, payment, or delivery; provided, that if you return
Common Stock that you purchased pursuant to the exercise of the Option (or the
gains realized from the sale of such Common Stock), the Company shall promptly
refund the exercise price, without earnings, that you paid for the Common Stock.
Any payment by you to the Company pursuant to this Section 30(c) shall be made
either in cash or by returning to the Company the number of shares of Common
Stock that you received in connection with the rescinded exercise, payment, or
delivery. It shall not be a basis for Termination, Rescission or Recapture if
after your termination of employment, you purchase, as an investment or
otherwise, stock or other securities of an organization or business in
competition with the Business of the Company, so long as (i) such stock or other
securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a one
percent equity interest in the organization or business.
(d)     Upon exercise of the Option or payment or delivery of Shares pursuant to
the Option, you shall, if requested by the Company, certify on a form acceptable
to the Company that you are in compliance with the terms and conditions of this
Agreement and, if you are no longer a Service Provider, shall state the name and
address of your then-current employer or any entity for which you perform
business services and your title, and shall identify any organization or
business in which you own a greater-than-one-percent equity interest.
(e)     Notwithstanding the foregoing provisions of this Section 30, in
exceptional cases, the Company has sole and absolute discretion not to require
Termination, Rescission and/or Recapture, and its determination not to require
Termination, Rescission and/or Recapture with respect to any particular act by
you or the Options shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act by you or other stock options or awards.
(f)     Nothing in this Section 30 shall be construed to impose obligations on
you to refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 30(f) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.
(g)     All administrative and discretionary authority given to the Company
under this Section 30 shall be exercised by the Compensation Committee of the
Board, or an executive officer of the Company as the Compensation Committee may
designate from time to time.
(h)     Notwithstanding any provision of this Section 30, if any provision of
this Section 30 is determined to be unenforceable or invalid under any
Applicable Laws, such provision will be applied to the maximum extent





--------------------------------------------------------------------------------

Exhibit 10.88




permitted by Applicable Laws, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under Applicable Laws. Furthermore, if any provision of
this Section 30 is illegal under any Applicable Laws, such provision shall be
null and void to the extent necessary to comply with Applicable Laws.
(i)     Notwithstanding the foregoing, this Section 30 shall not be applicable
to you from and after your termination of employment if such termination of
employment occurs after a Change of Control.
By signing the Grant Notice or otherwise accepting the Option grant and any
Shares acquired at exercise of the Options, you agree to be bound by terms of
the Agreement and the Plan.
 






--------------------------------------------------------------------------------

Exhibit 10.88






 



APPENDIX
Terms and Conditions
Stock Option Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan
Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended and restated, the “Plan”) and/or the Terms and
Conditions to which this Appendix is attached (the “Terms and Conditions”).
Terms and Conditions
This Appendix includes additional terms and conditions that govern the grant of
Options in your country. If you are a citizen or resident of a country other
than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting and/or exercise of the Options or are considered a resident of another
country for local law purposes, the Company may, in its discretion, determine to
what extent the additional terms and conditions contained herein will be
applicable to you.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of August 2016. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at vesting or exercise of the
Options, receipt of any dividends or the subsequent sale of the Shares.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer residency and/or employment to
another country after the Options are granted to you or are considered a
resident of another country for local law purposes, the information contained
herein may not be applicable to you.
 





--------------------------------------------------------------------------------

Exhibit 10.88






ARGENTINA
Notifications
Securities Law Information. Neither the Options nor the Shares underlying the
Options are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Depending upon the method of exercise, you may be
subject to restrictions with respect to the purchase and/or transfer of U.S.
dollars pursuant to Argentine currency exchange regulations. The Company
reserves the right to restrict the methods of exercise if required under
Argentine laws.
Under current regulations adopted by the Argentine Central Bank (the “BCRA”),
you may purchase and remit foreign currency with a value of up to a certain
maximum amount per month for the purpose of acquiring foreign securities,
including Shares under the Plan, without prior approval from the BCRA. However,
you must register the purchase with the BCRA and execute and submit an affidavit
to the entity selling the foreign currency confirming that you have not
purchased and remitted funds in excess of the maximum amount during the relevant
month.
Exchange control regulations in Argentina are subject to frequent change. Prior
to exercising the Options or transferring sale proceeds into Argentina, you
should consult your local bank and/or personal legal advisor to confirm the
applicable requirements. You should note that the interpretations of the
applicable BCRA regulations vary by bank and that exchange control rules and
regulations are subject to change without notice. You are solely responsible for
complying with the exchange control laws that may apply to you in connection
with your participation in the Plan.
Foreign Asset/Account Reporting Information. You must report any equity
interests you hold in a foreign company (e.g., Shares acquired under the Plan)
as of December 31 each year to the Argentine tax authorities on your annual tax
return.
BELGIUM
Terms and Conditions
Taxation of Option. The Options must be accepted in writing either (i) within 60
days of the offer date (i.e., the date the written grant terms are communicated
to you) (for tax at offer), or (ii) after 60 days following the offer date (for
tax at exercise). You have received a separate offer letter and undertaking form
in addition to the Agreement and should refer to the offer letter for a more
detailed description of the tax consequences corresponding with when you accept
the Options. You should consult with your personal tax advisor regarding
taxation of the Options and completion of the additional forms.
Notifications
Foreign Asset/Account Reporting Information. If you are a resident of Belgium,
you are required to report any securities (e.g., Shares acquired under the Plan)
or bank accounts (including brokerage accounts) opened and maintained outside of
Belgium, on your annual tax return. In a separate report, you are also required
to provide the National Bank of Belgium with the account details of any foreign
accounts (including the account number, bank name and country in which any such
account was opened).
BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Section 9 of the Terms and
Conditions:
By accepting and/or exercising the Options, you acknowledge, understand and
agree that (i) you are making an investment decision, (ii) you will be entitled
to exercise the Options, and receive Shares pursuant to the Options, only if the
vesting conditions are met and any necessary services are rendered by you
between the Grant Date and





--------------------------------------------------------------------------------

Exhibit 10.88




the vesting date(s), and (iii) the value of the underlying Shares is not fixed
and may increase or decrease without compensation to you.
Compliance with Laws. By accepting the Options, you agree that you will comply
with Brazilian law when you exercise the Options and sell Shares. You also agree
to report and pay applicable Tax-Related Items associated with the exercise of
the Options, the receipt of any dividends and the subsequent sale of Shares
acquired upon exercise.
Notifications
Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Quarterly reporting is
required if such amount exceeds US$100,000,000. Assets and rights that must be
reported include the Shares acquired under the Plan. Foreign individuals holding
Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:
Due to regulatory requirements, you understand that you are prohibited from
surrendering Shares that you already own to pay the Exercise Price or any
Tax-Related Items in connection with the exercise of the Options. The Company
reserves the right to permit this method of payment depending upon the
development of local law.
Termination of Service. The following provision replaces Section 9(m) of the
Terms and Conditions (but is not intended to derogate from Section 15
(“Governing Law; Jurisdiction; Severability”)):
Unless continuing vesting is required by applicable employment standards
legislation, in the event of termination of your status as Service Provider for
any reason (even if ‘without cause’), your right to vest in the Options under
the Plan, if any, will terminate effective as of the date that is the earlier
of:
(1) the date your status as a Service Provider terminates,
(2) the date that you receive written notification of termination from the
Company (regardless of whether that termination is ‘for cause’ or ‘without
cause’), or
(3) the date your active employment ends, regardless of any notice period or
period of pay in lieu of such notice required under Applicable Laws (which
includes the Canadian “common law” if Section 15 is found to be invalid);
the Company has the exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of your Options (including
whether you may still be considered to be providing services while on a leave of
absence);


The following provisions will apply if you are a resident of Quebec:
French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.





--------------------------------------------------------------------------------

Exhibit 10.88




Data Privacy. The following provision supplements Section 11 of the Terms and
Conditions:
You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer and any of their respective Parents, Subsidiaries and Affiliates and
the Administrator of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any of their
respective Parents, Subsidiaries and Affiliates to record such information and
to keep such information in your employee file.
Notifications
Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon exercise of the Options within Canada. You
will only be permitted to sell or dispose of any Shares if such sale or disposal
takes place outside of Canada on the facilities on which such Shares are traded.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign specified property (including cash held outside of Canada and
Shares acquired under the Plan) on form T1135 (Foreign Income Verification
Statement) if the total value of the foreign property exceeds C$100,000 at any
time in the year. Options must be reported (generally, at nil cost) on Form
11351 if the C$100,000 cost threshold is exceeded due to other foreign property
the you hold. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market
value of the Shares at the time of acquisition, but if you own other Shares of
the Company, this ACB may have to be averaged with the ACB of the other Shares.
The form T1135 must be filed with your annual tax return by April 30 of the
following year for every year during which your foreign property exceeds
C$100,000. You should consult with your personal tax advisor to determine your
reporting requirements.
CHINA
The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, as determined by the Company in
its sole discretion.
Terms and Conditions
Method of Payment and Sale of Shares. The following provision supplements
Section 3 of the Terms and Conditions:
Due to local regulatory requirements, you understand that you will be restricted
to the cashless sell-all method of exercise. To complete a cashless sell-all
exercise, you understand that you must instruct the designated broker to:
(i) sell all of the Shares issued upon exercise, (ii) use the proceeds to pay
the Exercise Price, brokerage fees and any applicable Tax-Related Items, and
(iii) remit the balance in cash to you. You will not be permitted to hold Shares
after exercise. Depending upon the development of laws and your status as a
national of a country other than the People’s Republic of China, the Company
reserves the right to modify the methods of exercising the Options and in its
sole discretion, to permit cash exercises, cashless sell-to-cover exercises or
any other method of exercise and payment of Tax-Related Items permitted under
the Plan.
Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to exercise any outstanding
Options (using the cashless sell-all method of exercise) within a certain period
of time after termination of your status as Service Provider, as determined by
the Company in its discretion. If you do not exercise the Options within this
period, you acknowledge that the Company will instruct the designated broker to
exercise the Options on your behalf pursuant to this authorization. You
acknowledge that the broker is not required to sell the Shares subject to the
Options at any particular price and that the Company, the Employer or other
Parents, Subsidiaries or Affiliates, as well as the broker, cannot be held
responsible for any loss of Option proceeds due to the forced exercise/sale.





--------------------------------------------------------------------------------

Exhibit 10.88




Furthermore, you acknowledge and agree that you will be required to repatriate
the cash proceeds from the immediate sale of the Shares upon exercise of the
Options to China. You further understand that, under Applicable Laws, such
repatriation of your cash proceeds will need to be effectuated through a special
exchange control account established by the Company, the Employer or other
Parents, Subsidiaries or Affiliates, and you hereby consent and agree that any
proceeds from the sale of any Shares you acquire may be transferred to such
special account prior to being delivered to you. You also understand that the
Company will deliver the proceeds to you as soon as possible, but there may be
delays in distributing the funds to you due to exchange control requirements in
China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
Notifications
Exchange Control Information. Chinese residents may be required to report to
exchange control regulators all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
individuals who are not Chinese residents.
FRANCE
Terms and Conditions
French Language Provision. By accepting the Options, you confirm having read and
understood the documents relating to the Plan which were provided to you in the
English language and you accept the terms of those documents.
En acceptant les Options, vous confirmez ainsi avoir lu et compris les documents
relatifs au Plan qui vous ont été communiqués en langue anglaise et vous en
acceptez les termes en connaissance de cause.
Notifications
Tax Information. The Options are not intended to be French tax-qualified Awards.
Foreign Asset/Account Reporting Information. If you hold Shares outside of
France or maintain a foreign bank or brokerage account, you are required to
report such to the French tax authorities when filing your annual tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). If you make or receive
a cross-border payment in excess of €12,500 in connection with the exercise of
the Options or the sale of Shares acquired under the Plan or the receipt of
dividends paid on such Shares, the report must be made electronically by the
fifth day of the month following the month in which the payment was made or
received. The form of report can be accessed via the German Federal Bank’s
website at www.bundesbank.de and is available in both German and English.
HONG KONG
Terms and Conditions
Sale of Shares. The following provision supplements Section 2 of the Terms and
Conditions:





--------------------------------------------------------------------------------

Exhibit 10.88




In the event your Options vest and are exercised within six months of the Grant
Date, you agree that you will not dispose of any Shares acquired prior to the
six-month anniversary of the Grant Date.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.
Notifications
Securities Law Warning: The Options and Shares issued at exercise do not
constitute a public offering of securities under Hong Kong law and are available
only to Service Providers of the Company, the Employer or other Parents,
Subsidiaries or Affiliates. The Agreement, the Plan and other Award
Documentation have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor has the Agreement, the Plan
or the other Award Documentation been reviewed by any regulatory authority in
Hong Kong. The Options are intended only for the personal use of each eligible
Service Provider and may not be distributed to any other person. If you are in
any doubt about any of the contents of the Agreement, the Plan or the other
Award Documentation, you should obtain independent professional advice.
INDIA
Terms and Conditions
Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:
Due to regulatory requirements you understand that you may not pay the Exercise
Price by a sell-to-cover exercise (i.e., whereby some, but not all, of the
Shares subject to the Options will be sold immediately upon exercise and the
proceeds from the sale will be remitted to the Company to cover the Exercise
Price for the purchased shares and any Tax-Related Items withholding). The
Company reserves the right to permit this method of payment depending upon the
development of local law.
Notifications
Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of Shares acquired under the Plan to India within 90 days
of receipt and any cash dividends paid on such Shares to India within 180 days
of receipt. You must obtain a foreign inward remittance certificate (the “FIRC”)
from the bank where you deposit the foreign currency. You should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India, the Company or the Employer requests proof of repatriation. It is your
responsibility to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.
ISRAEL
Terms and Conditions
The following terms and conditions apply to you only if you are an Israeli tax
resident at the time of grant of the Options, which were made under the capital
gains trustee track of Section 102 of the Israeli Income Tax Ordinance.
Israeli Subplan. By accepting the Options, you understand and agree that the
Options are offered subject to and in accordance with the Advanced Micro
Devices, Inc. 2004 Equity Incentive Plan Israeli Subplan (the “Israeli Subplan”)
and the Options are intended to qualify as a 102 Capital Gains Track Grant (as
defined in the Israeli Subplan). Notwithstanding the foregoing, the Company does
not undertake to maintain the qualified status of the Options, and you
acknowledge that you will not be entitled to damages of any nature whatsoever if
the Options become disqualified and no longer qualify as a 102 Capital Gains
Track Grant. In the event of any inconsistencies between the Israeli Subplan,
the Agreement and/or the Plan, the terms of the Israeli Subplan will govern.





--------------------------------------------------------------------------------

Exhibit 10.88




Further, to the extent requested by the Company or the Employer, you agree to
execute any letter or other agreement in connection with the grant of the
Options or any future awards granted under the Israeli Subplan. If you fail to
comply with such request, the Options may not qualify as a 102 Capital Gains
Track Grant.
Trust Arrangement. You acknowledge and agree that any Shares issued upon
exercise of the Options will be subject to a supervisory trust arrangement with
the Company’s designated trustee in Israel, ESOP Management and Trust Company
Ltd., (the “Trustee”) in accordance with the terms of the trust agreement
between the Company and the Trustee. You further agree that such Shares will be
subject to the Required Holding Period (as defined in the Israeli Subplan),
which shall be 24 months from the Grant Date. The Company may, in its sole
discretion, replace the Trustee from time to time and instruct the transfer of
all awards and Shares held and/or administered by such Trustee at such time to
its successor. The provisions of the Agreement, including this Appendix, shall
apply to the new Trustee mutatis mutandis.
Restriction on Sale. You acknowledge that any Shares underlying the Options may
not be disposed of prior to the expiration of the Required Holding Period in
order to qualify for tax treatment under the 102 Capital Gains Track.
Accordingly, you shall not dispose of (or request the Trustee to dispose of) any
such Shares prior to the expiration of the Required Holding Period, other than
as permitted by applicable law. For purposes of this Appendix for Israel,
“dispose” shall mean any sale, transfer or other disposal of the Shares by you
(including by means of an instruction by you to the designated broker) or the
Trustee, including a release of such Shares from the Trustee to you.
Responsibility for Taxes. The following provisions supplement Section 7 of the
Terms and Conditions:
You agree that the Trustee may act on behalf of the Company or the Employer, as
applicable, to satisfy any obligation to withhold Tax-Related Items applicable
to you in connection with the Options granted under the Israeli Subplan.
The following provision applies to you only if you were not an Israeli tax
resident at the time of grant of the Options and the Options do not qualify as
Section 102 capital gains trustee track grants:
Cashless Exercise Restriction. Unless otherwise determined by the Administrator,
you will be required to exercise the Options using the cashless sell-all
exercise method whereby all Shares subject to the exercised Options will be sold
immediately upon exercise and the proceeds of sale, less the Exercise Price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
accordance with any applicable exchange control laws and regulations. You will
not be permitted to hold Shares after exercise. The Company reserves the right
to provide additional methods of exercise to you depending on the development of
local law.
Notifications
Securities Law Information. An exemption from the requirement to file a
prospectus with respect to the Plan has been granted to the Company by the
Israeli Securities Authority. Copies of the Plan and Form S-8 registration
statement for the Plan filed with the U.S. Securities and Exchange Commission
are available free of charge upon request with your local human resources
representative.
ITALY
Terms and Conditions
Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:
Due to local regulatory requirements, you understand that you will be restricted
to the cashless sell-all method of exercise. To complete a cashless sell-all
exercise, you understand that you must instruct the Plan broker to: (i) sell all
of the Shares issued upon exercise; (ii) use the proceeds to pay the Exercise
Price, brokerage fees and any applicable Tax-Related Items; and (iii) remit the
balance in cash to you. You will not be permitted to hold Shares after exercise.
Depending upon the development of laws and your status as a national of a
country other than Italy, the Company reserves the right to modify the methods
of exercising the Options and, in its sole discretion, to permit cash exercises,
cashless sell-to-cover exercises or any other method of exercise and payment of
Tax-Related Items permitted under the Plan.





--------------------------------------------------------------------------------

Exhibit 10.88




Data Privacy. The following provision replaces in its entirety Section 11 of the
Terms and Conditions:
You understand that the Employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address,
and telephone number, email address, date of birth, social security number(to
the extent permitted under Italian law), passport or any other identification
number, salary, nationality, job title, number of Shares held and the details of
all Options or any other entitlement to Shares awarded, cancelled, exercised,
vested, unvested or outstanding (“Data”) for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You are aware that providing the Company with your Data is necessary for the
performance of the Agreement and that your refusal to provide such Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan.
The controller of personal data processing is Advanced Micro Devices, Inc., One
AMD Place, Sunnyvale, California 94088, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is: Advanced Micro Devices, Spa. Via Polidoro da
Caravaggio 6, 20156, Milano, Italy. You understand that Data may be transferred
to the Company, the Employer or other Parents, Subsidiaries or Affiliates, or to
any third parties assisting in the implementation, administration and management
of the Plan, including any transfer required to a broker or other third party
with whom Shares acquired pursuant to the vesting of the Options or cash from
the sale of such Shares may be deposited. Furthermore, the recipients that may
receive, possess, use, retain and transfer such Data for the above mentioned
purposes may be located in Italy or elsewhere, including outside of the European
Union and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You hereby
acknowledge that the processing activity, including the transfer of your
personal data abroad, outside of the European Union, as herein specified and
pursuant to Applicable Laws and regulations, does not require your consent
because the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Plan. You understand that Data processing relating to the above specified
purposes will take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
Applicable Laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by Applicable
Laws or as necessary to implement, administer and manage your participation in
the Plan. You understand that pursuant to art.7 of D.lgs 196/2003, you have the
right, including but not limited to, access, delete, update, request the
rectification of Data and cease, for legitimate reasons, Data processing.
Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting a local representative available at the following
address: Advanced Micro Devices, Spa. Via Polidoro da Caravaggio 6, 20156,
Milano, Italy.
Plan Document Acknowledgment. In accepting the Options, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix. You further acknowledge that you have read and specifically and
expressly approve the following sections of the Terms and Conditions: Section 1:
Vesting of Options, Section 2: Exercise of Options; Section 6: Termination as a
Service Provider; Section 7: Responsibility for Taxes; Section 9: Nature of
Grant; and the Data Privacy and Method of Payment provisions above.
Notifications
Foreign Asset/Account Reporting Information. If you hold investments abroad or
foreign financial assets (e.g., cash, Shares, the Options) that may generate
income taxable in Italy, you are required to report them on your annual tax
returns (UNICO Form, RW Schedule) or on a special form if no tax return is due,
irrespective of their value. The same reporting duties apply to you if you are
beneficial owners of the investments, even if you do not directly hold
investments abroad or foreign assets.





--------------------------------------------------------------------------------

Exhibit 10.88




Foreign Asset Tax Information. The value of financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax, subject to an
exemption on the first €6,000. The taxable amount will be the fair market value
of the financial assets (e.g., Shares) assessed at the end of the calendar year.
JAPAN
Notifications
Exchange Control Information. If you acquire Shares valued at more than
¥100 million in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance (the “MOF”) through the Bank of Japan within
20 days of the acquisition.
In addition, if you pay more than ¥30 million in a single transaction for the
purchase of Shares when you exercise the Options, you must file a Payment Report
with the MOF through the Bank of Japan within 20 days of the date that the
payment is made. The precise reporting requirements vary depending on whether or
not the relevant payment is made through a bank in Japan. Please note that a
Payment Report is required independently from a Securities Acquisition Report.
Therefore, you must file both a Payment Report and a Securities Acquisition
Report if the total amount that you pay in a single transaction for exercising
the Options and purchasing Shares exceeds ¥100 million.
Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including Shares acquired under the Plan)
as of December 31, to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor as to whether the reporting obligation
applies to you and whether you will be required to report details of your
outstanding Options, as well as Shares, in the report.
KOREA
Notifications
Exchange Control Information. To remit funds out of Korea to exercise the
Options by a cash-exercise method, you must obtain a confirmation of the
remittance by a foreign exchange bank in Korea. This is an automatic procedure
(i.e., the bank does not need to approve the remittance and the process should
not take more than a single day). You likely will need to present the bank
processing the transaction supporting documentation evidencing the nature of the
remittance.
If you realize US$500,000 or more from the sale of Shares or the receipt of any
dividends in a single transaction, Korean exchange control laws require you to
repatriate the proceeds to Korea within three years of the sale or receipt of
such proceeds.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine your personal reporting obligations.
MALAYSIA
Terms and Conditions
Data Privacy. The following provision replaces in its entirety Section 11 of the
Terms and Conditions:




 


 








--------------------------------------------------------------------------------

Exhibit 10.88




You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Award Documentation by and among, as
applicable, you, the Employer, the Company and other Parents, Subsidiaries and
Affiliates or any third parties authorized by same in assisting in the
implementation, administration or management of your participation in the Plan.
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance, passport, or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, the fact and conditions of your participation
in the Plan, details of all options or any other entitlement to shares of stock
awarded, cancelled, exercised, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any shares acquired upon exercise of the Options are deposited. You acknowledge
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections to your country, which may not give the same level of
protection to Data. You understand
 that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize the Company, the stock plan service provider and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing your participation in the Plan to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your
 participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing “Ask HR” at http://AskHR on AMD
Central. Further, you understand that you are providing the consents herein on a
purely voluntary basis. If you do not

 
Anda dengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian dan
apa-apa Dokumentasi Penganugerahan oleh dan di antara, sebagaimana yang
berkenaan, Majikan, Syarikat dan Syarikat-syarikat Induk, Anak-anak Syarikat dan
Syarikat-syarikat Sekutu masing masing, atau mana-mana pihak ketiga yang diberi
kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan andadalam Pelan tersebut.
Sebelum ini, andamungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentanganda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, insurans social, nombor pasport, atau
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan andadalam Pelan, butir-butir semua opsyen atau apa-apa hak lain untuk
syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak,
tidak diletak hak ataupun bagi faedahanda (“Data”), untuk tujuan yang eksklusif
bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang mungkin dipilih oleh Syarikat
pada masa depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan
pengurusan Pelan dan/atau dengan sesiapa yang mendepositkan Saham yang
diperolehi melalui pelaksanaan Opsyen. Anda mengakui bahawa penerima-penerima
ini mungkin berada di negara andaatau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara anda, yang mungkin tidak boleh memberi
tahap perlindungan yang sama kepada Data. Andafaham bahawa andaboleh meminta
senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil sumber
manusia tempatan anda. Anda memberi kuasa kepada Syarikat, pembekal
 perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain,
semata-mata dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaan anda dalam Pelan tersebut. Anda memahamibahawa Data akan dipegang
hanya







--------------------------------------------------------------------------------

Exhibit 10.88




  consent, or if you later seek to revoke the consent, your employment status or
service and career with the Employer will not be affected; the only consequence
of refusing or withdrawing the consent is that the Company would not be able to
grant future stock options or other equity awards to you or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of the refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 
 Pelan tersebut. Anda memahamibahawa anda boleh, pada bila-bila masa, melihat
data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatan anda, di mana
butir-butir hubungannya adalah “Ask HR” at http://AskHR on AMD Central.
Selanjutnya, anda memahami bahawa anda memberikan persetujuan di sini secara
sukarela. Jika anda tidak bersetuju, atau jika anda kemudian membatalkan
persetujuan anda, status pekerjaan atau perkhidmatan dan kerjaya anda dengan
Majikan tidak akan terjejas; satunya akibat jika anda tidak bersetuju atau
menarik balik persetujuan anda adalah bahawa Syarikat tidak akan dapat
memberikan opsyen saham pada masa depan atau anugerah ekuiti lain kepada anda
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahamibahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan
menguruskan penyertaan anda dalam








 Notifications
Director Notification Obligation. If you are a director of the Company’s
Malaysian Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Parent, Subsidiary or
Affiliate in writing when you receive or dispose of an interest (e.g., an Award
under the Plan or Shares) in the Company or any related company. Such
notifications must be made upon receiving or disposing of any interest in the
Company or any related company.
MEXICO
Terms and Conditions
No Entitlement or Claims for Compensation. The following provisions supplement
Sections 8 and 9 of the Terms and Conditions:
Modification. By accepting the Options, you understand and agree that any
modification of the Plan or the Agreement or its termination will not constitute
a change or impairment of the terms and conditions of employment.
Policy Statement. The Award of Options the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability. The
Company, with principal executive offices at One AMD Place, Sunnyvale, CA 94088,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between you and the Company since you are
participating in the Plan on a wholly commercial basis and your sole employer is
AMD Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 –
México, nor does it establish any rights between you and the Employer.





--------------------------------------------------------------------------------

Exhibit 10.88




Plan Document Acknowledgment. By accepting the Award of Options, you acknowledge
that you have received copies of the Plan, have reviewed the Plan and the
Agreement in their entirety and fully understand and accept all provisions of
the Plan and the Agreement.
In addition, by accepting the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in
Section 9 of the Terms and Conditions, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right, (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis, (iii) participation in the Plan is
voluntary, and (iv) the Company, the Employer and other Parents, Subsidiaries or
Affiliates are not responsible for any decrease in the value of the Shares
underlying the Options.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company, the Employer or other Parents, Subsidiaries or
Affiliates for any compensation or damages as a result of your participation in
the Plan and therefore grant a full and broad release to the Company, the
Employer and other Parents, Subsidiaries and Affiliates with respect to any
claim that may arise under the Plan.
Spanish Translation
Téminos y Condiciones
Ausencia de derecho para reclamar compenssaciones. Estas disposiciones
complementan el apartado 8 y 9 de los Términos y Condiciones
Modificación. Al aceptar las Opciones, usted reconoce y acuerda que cualquier
modificación del Plan o su terminación no constituye un cambio o detrmineto en
los términos y condiciones de empleo.
Declaración de Política. El Otorgamiento de las Opciones que hace la Compañía en
virtud del Plan es unilateral y discrecional y, por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y discontinuar el mismo en cualquier
tiempo, sin responsabilidad alguna.
La Compañía, con oficinas registradas ubicadas en One AMD Place, Sunnyvale, CA
94088, U.S.A., es la única responsable de la administración del Plan y de la
participación en el mismo y la adquisición de Acciones no establece de forma
alguna una relación de trabajo entre usted y la Compañía, ya que su
participación en el Plan es completamente comercial y el único empleador es AMD
Latin America, Ltd. – Mexico City Branch, Blvd. Manuel Ávila Camacho No. 40,
Torre Esmeralda 1, Piso 18 Col. Lomas de Chapultepec México DF, CP 11000 –
México, así como tampoco establece ningún derecho entre Usted y su Empleador.
 
Reconocimiento del Documento del Plan. Al aceptar el Otorgamiento de las
Opciones, usted reconoce que ha recibido copias del Plan, ha revisado el mismo,
al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.
Adicionalmente, al aceptar el Acuerdo, reconoce que ha leído, y que aprueba
específica y expresamente los términos y condiciones contenidos en la sección 7
de los Téminos y Condiciones Acuerdo, en el cual se encuentra claramente
descrito y establecido lo siguiente: (i) la participación en el Plan no
constituye un derecho adquirido; (ii) el Plan y la participación en el mismo es
ofrecida por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, su Empleador y
cualquier empresa Matriz, Subsidiaria o Filiales no son responsables por
cualquier disminución en el valor de las Acciones en relación a las Unidades de
Acción Restringida.
Finalmente, declara que no se reserva ninguna acción o derecho para interponer
una demanda en contra de la Compañía, su Matriz, Subsidiaria o Afiliada por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, en consecuencia, otorga el más amplio finiquito al Empleador, así como a
la Compañía, su Matriz, Subsidiaria o Filiales con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.
NETHERLANDS





--------------------------------------------------------------------------------

Exhibit 10.88




There are no country-specific provisions.
POLAND
Notifications
Exchange Control Information. If you transfer funds in excess of €15,000 into
Poland in connection with the sale of Shares or the receipt of dividends, the
funds must be transferred via a bank account. You are required to retain the
documents connected with a foreign exchange transaction for a period of five
years, as measured from the end of the year in which such transaction occurred.
If you hold Shares acquired under the Plan and/or maintain a bank account
abroad, you will have reporting duties to the National Bank of Poland;
specifically, if the aggregate value of Shares and cash held in such foreign
accounts exceeds PLN7,000,000, you must file reports on the transactions and
balances of the accounts on a quarterly basis. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.
RUSSIA
Terms and Conditions
Method of Payment. The following provision supplements Section 3 of the Terms
and Conditions:
Depending on the development of local regulatory requirements, the Company
reserves the right to restrict you to the cashless sell-all method of exercise,
whereby all Shares subject to the exercised Option will be sold immediately upon
exercise and the proceeds of the sale, less the Exercise Price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to you in accordance
with any Applicable Laws and regulations. If the Company restricts you to the
cashless sell-all method of exercise, you will not be permitted to acquire and
hold Shares after exercise. The Company reserves the right to provide additional
methods of exercise to you depending on the development of local law.
U.S. Transaction. You understand that the acceptance of the Options results in
an agreement between you and the Company that is completed in the U.S. and that
the Agreement is governed by the laws of the State of California, without giving
effect to the conflict of law principles thereof.
Upon exercise of the Options, if the Company in its discretion allows you to
hold Shares, such Shares must be held in the U.S. and will not be delivered to
you in Russia. You acknowledge that you are not permitted to sell or otherwise
transfer Shares directly to other individuals in Russia, nor are you permitted
to bring any certificates representing the Shares (if any) into Russia.
Data Privacy. The following provision supplements Section 11 of the Terms and
Conditions:
You hereby acknowledge that you have read and understood the terms regarding
collection, processing and transfer of Data contained in Section 11 and, by
participating in the Plan, you agree to such terms. In this regard, upon request
of the Company or the Employer, you agree to provide an executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. You understand that you will not be able to
participate in the Plan if you fail to execute any such consent or agreement.
Notifications
Exchange Control Information. In order to perform a cash exercise of the
Options, you must remit the funds from a foreign currency account at an
authorized bank in Russia. This requirement does not apply if you use a cashless
method of exercise, such that there is no remittance of funds out of Russia.
Upon the sale of Shares acquired under the Plan or the receipt of any cash
dividends paid on such Shares, you must repatriate the proceeds back to Russia
within a reasonably short time after receipt of the proceeds. You may remit
proceeds to your foreign currency account at an authorized bank in Russia. After
the funds are initially received in Russia, they may be further remitted to a
foreign bank subject to the following limitations: (i) the foreign account may
be opened only for individuals; (ii) the foreign account may not be used for
business activities and (iii) the





--------------------------------------------------------------------------------

Exhibit 10.88




Russian tax authorities must be given notice about the opening/closing of each
foreign account within one month of the account opening/closing. The
repatriation requirement does not apply to dividends paid on Shares issued upon
exercise of the Options deposited directly into a foreign bank or brokerage
account opened with a foreign bank located in Organisation for Economic
Cooperation Development (“OECD”) or Financial Action Task Force (“FATF”)
countries. You are strongly encouraged to contact your personal advisor to
confirm the applicable Russian exchange control rules because significant
penalties may apply in the case of non-compliance and because exchange control
requirements may change..
Foreign Asset / Account Reporting Information. As described above, Russian
residents will be required to notify the Russian tax authorities within one
month of opening or closing a foreign bank account or of changing any account
details. Russian residents are also required to file reports of the transactions
in their foreign bank accounts with the Russian tax authorities on an annual
basis. In addition, Russian residents are required to report any cash
transactions with respect to foreign bank accounts to the Russian tax
authorities. The tax authorities can require any supporting documents related to
the transactions in a Russian resident’s foreign bank account.
Securities Law Information. The grant of the Options and the distribution of the
Plan and all other materials you may receive regarding participation in the Plan
do not constitute an offering or the advertising of securities in Russia. The
issuance of Shares pursuant to the Plan has not and will not be registered in
Russia and, therefore, the Shares may not be used for an offering or public
circulation in Russia.
Labor Law Information. If you continue to hold Shares acquired at exercise of
the Options after an involuntary termination of your service, you may not be
eligible to receive unemployment benefits in Russia.
Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether the restriction applies to you.
SINGAPORE
Term and Conditions
Sale of Shares. The Shares subject to the Options may not be offered for sale in
Singapore prior to the six-month anniversary of the Grant Date, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chap. 289, 2006 Ed.) (“SFA”).
Notifications
Securities Law Information. The Award of Options is being made pursuant to the
“Qualifying Person” exemption under Section 273(1)(f) of the SFA and is not made
with a view to the Options or underlying Shares being subsequently offered for
sale to any other party. The Plan has not been and will not be lodged or
registered as a prospectus with the Monetary Authority of Singapore.
CEO and Director Notification Obligation. If you are the Chief Executive Officer
(“CEO”) or a director, associate director or shadow director of the Company’s
Singapore Parent, Subsidiary or Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Parent,
Subsidiary or Affiliate in writing when you receive an interest (e.g., an Award
or Shares) in the Company, the Employer or other Parents, Subsidiaries or
Affiliates. In addition, you must notify the Company’s Singapore Parent,
Subsidiary or Affiliate when you sell Shares or shares of any Parent, Subsidiary
or Affiliate (including when you sell Shares issued upon exercise of the
Options). These notifications must be made upon acquiring or disposing of any
interest in the Company, the Employer or other Parents, Subsidiaries or
Affiliates. In addition, a notification of your interests in the Company, the
Employer or other Parents, Subsidiaries or Affiliates must be made upon becoming
the CEO or a director.
SWEDEN





--------------------------------------------------------------------------------

Exhibit 10.88




There are no country-specific provisions.
TAIWAN
Notifications
Securities Law Information. The Options and the Shares to be issued upon
exercise of the Options are available only for certain Service Providers. It is
not a public offer of securities by a Taiwanese company. Therefore, it is exempt
from registration in Taiwan.
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of any dividends)
into and out of Taiwan up to US$5,000,000 per year without justification. If the
transaction amount is TWD$500,000 or more in a single transaction, you must
submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank.
If the transaction amount is US$500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 7 of the
Terms and Conditions:
You must pay to the Company or the Employer any amount of income tax due that
the Company or the Employer may be required to account to Her Majesty’s Revenue
and Customs (the “HMRC”) with respect to the event giving rise to the
Tax-Related Items (the “Taxable Event”) that cannot be satisfied by the means
described in this Section 7. If payment or withholding of the income tax is not
made within 90 days of the end of the U.K. tax year in which the Taxable Event
occurs or such other period as required under U.K. law (the “Due Date”), you
agree that the amount of any uncollected income tax will (assuming you are not a
director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended))
constitute a loan owed by you to the Company or the Employer (as applicable),
effective on the Due Date. You agree that the loan will bear interest at the
then-current HMRC official rate and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to in this Section 7. If you fail to comply with your
obligations in connection with the income tax due as described in this section,
the Company may refuse to deliver the Shares acquired under the Plan.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for such a loan to cover the
income tax due. In the event that you are a director or executive officer and
the income tax due is not collected from or paid by you by the Due Date, the
amount of any uncollected tax may constitute a benefit to you on which
additional income tax and National Insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit. You acknowledge
that the Company or the Employer may recover any such National Insurance
contributions at any time thereafter by any of the means referred to in this
Section 7.



